JIMS
                     ELECTRONIC RECORD



                                                           POSS CHILD
COA#       04-14-00004-CR                 OFFENSE:         PORNOGRAPHY

           DEVIN ALEXANDER KANE V.        _^llklTW         „,_„„
STYLE: the state of texas                 COUNTY:          KERR

COA DISPOSITION:    AFFIRMED              TRIAL COURT: 216™ DISTRICT COURT


DATE: 02/11/15           Publish: YES     TCCASE#:         A1319




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          DEVIN ALEXANDER KANE V.
STYLE:   THE STATE OF TEXAS                     CCA*       >»?-/g       ^tf'tf
        APPBLL^T\<>            Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:.
DATE:    /Tl*y ZO    2<3>/^                    SIGNED:              PC:

JUDGE:   ~&                                    PUBLISH:             DNP:




                                                                    MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: